2:18-cv-02003-DCN       Date Filed 09/09/21      Entry Number 101        Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

     CHRIS TEMPLETON,                    )
                                         )
                       Plaintiff,        )                No. 2:18-cv-02003-DCN
                                         )
                   vs.                   )                        ORDER
                                         )
     THE BISHOP OF CHARLESTON, a         )
     Corporation Sole,                   )
                                         )
                       Defendant.        )
     ____________________________________)

            This matter is before the court on defendant The Bishop of Charleston’s (the

     “Bishop”) motion for summary judgment, ECF No. 72. For the reasons set forth below,

     the court grants the motion in part, holds the motion in abeyance in part, and orders

     supplemental briefing.

                                       I. BACKGROUND

            Chris Templeton (“Templeton”) is an adult citizen and resident of Georgia who

     alleges that he was sexually abused as a child by a priest of the Bishop, Raymond

     DuMouchel (“DuMouchel”). According to Templeton, the sexual abuse occurred after

     he traveled to South Carolina with a priest of the Diocese of Savannah, Wayland Yoder

     Brown (“Brown”), notorious for his molestation of children. On July 20, 2018,

     Templeton filed the instant action against the Bishop, the corporate entity of the Roman

     Catholic Church in South Carolina. Templeton brings negligence and gross negligence

     causes of actions against the Bishop, including maintaining conditions dangerous to

     children, negligent supervision of DuMouchel, and breach of assumed duty.




                                                 1
2:18-cv-02003-DCN        Date Filed 09/09/21       Entry Number 101          Page 2 of 25




             On March 1, 2021, the Bishop filed the instant motion for summary judgment.

     ECF No. 72. On March 22, 2021, Templeton responded, ECF No. 80, and on March 29,

     2021, the Bishop replied, ECF No. 87. On May 6, 2021, the court held a hearing on the

     motion and resolved to hold it in abeyance until resolution of the parties’ pending

     Daubert motions. ECF No. 93. On August 5, 2021, the court entered an order on those

     motions. ECF No. 100. As such, the motion for summary judgment has been fully

     briefed and is now ripe for review.

                                           II. STANDARD

             Summary judgment shall be granted if the pleadings, the discovery and

     disclosure materials on file, and any affidavits show that there is no genuine dispute as

     to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

     R. Civ. P. 56(c). “By its very terms, this standard provides that the mere existence of

     some alleged factual dispute between the parties will not defeat an otherwise properly

     supported motion for summary judgment; the requirement is that there be no genuine

     issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

     “Only disputes over facts that might affect the outcome of the suit under the governing

     law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary

     judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

     evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

     Id. “[A]t the summary judgment stage the judge’s function is not himself to weigh the

     evidence and determine the truth of the matter but to determine whether there is a

     genuine issue for trial.” Id. at 249. The court should view the evidence in the light most

     favorable to the non-moving party and draw all inferences in its favor. Id. at 255.



                                                    2
2:18-cv-02003-DCN        Date Filed 09/09/21      Entry Number 101         Page 3 of 25




                                        III. DISCUSSION

            The Bishop asks that the court grant summary judgment in its favor with respect

     to all Templeton’s claims and causes of action. The Bishop asserts five grounds in

     support of its motion: (1) Templeton released all claims against the Bishop in a prior

     settlement agreement; (2) the Bishop did not owe Templeton a duty of care under South

     Carolina negligence law; (3) Templeton’s claims are barred by the statute of limitations;

     and (4) Templeton’s “Maintaining Conditions Dangerous to Children” cause of action

     has no basis in South Carolina law. The court addresses each of these grounds below.

            A. Release of Claims

            The Bishop first argues that it is entitled to summary judgment because

     Templeton released the Bishop from liability for all claims in the instant action under a

     settlement agreement reached in a prior lawsuit, Templeton v. The Roman Catholic

     Diocese of Savannah, No. 2015-CP-27-00126. On January 5, 2021, the Bishop moved

     to amend its answer to assert this affirmative defense of release. ECF No. 62. On April

     13, 2021, the court denied the Bishop’s motion to amend, finding that its delay in

     bringing the motion to amend was not justified by good cause. ECF No. 92. In the

     instant motion, the Bishop relies on this affirmative defense of release as his first basis

     for summary judgment. The court finds that such reliance is improper in light of the

     court’s order denying the Bishop leave to amend. Nevertheless, the court indulges the

     Bishop with a waiver analysis below.

            A defendant bears the burden of affirmatively pleading an affirmative defense.

     See Fed. R. Civ. P. 8(c)(1); Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 (4th Cir.

     2006). Rule 8(c)(1) expressly requires the defense of release to be asserted as an



                                                   3
2:18-cv-02003-DCN       Date Filed 09/09/21       Entry Number 101        Page 4 of 25




     affirmative defense. Generally, the “failure to plead an affirmative defense as required

     by Federal Rule 8(c) results in the waiver of that defense and its exclusion from the

     case . . . .” SunTrust Mortg., Inc. v. United Guar. Residential Ins. Co. of N.C., 508 Fed.

     App’x. 243, 252 (4th Cir. 2013) (quoting 5 Wright & Miller, Fed. Prac. & Proc. Civ.

     § 1278 (3d ed. 2012)). A waiver of an affirmative defense “however, should not be

     effective unless the failure to plead resulted in unfair surprise or prejudice.” S. Wallace

     Edwards & Sons, Inc. v. Cincinnati Ins. Co., 353 F.3d 367, 373 (4th Cir. 2003).

            The parties do not address the issues of unfair surprise and prejudice in their

     summary judgment papers. However, the parties did address the issue of prejudice in

     their briefings on the Bishop’s motion to amend its answer to assert the affirmative

     defense of release. 1 See ECF Nos. 62, 63, 64. In his response to the motion to amend,

     Templeton argued that he would be prejudiced by the Bishop’s belated assertion of the

     affirmative defense of release because “further discovery most probably will be

     necessary to prove the intentions of the parties in entering into the agreement.” ECF No.

     63 at 10. Templeton explained that additional discovery would be particularly

     problematic given that the parties have engaged in discovery for three years only with

     respect to the alleged rape and molestation at issue.

            The court agrees and finds that the Bishop waived the affirmative defense of

     release. The Bishop’s late assertion of the release defense would be prejudicial or at

     least constitute unfair surprise. “[P]rejudice can result where a proposed amendment



            1
              The court did not reach the issue of prejudice in resolving the Bishop’s motion
     to amend because it found that the Bishop’s request to amend was not justified by good
     cause under Federal Rule of Procedure 16(a). ECF No. 92. Because the court may
     consider the entire record on a motion for summary judgment, it considers the parties’
     prior prejudice arguments here in the context of waiver.
                                                  4
2:18-cv-02003-DCN        Date Filed 09/09/21       Entry Number 101         Page 5 of 25




     raises a new legal theory that would require the gathering and analysis of facts not

     already considered by the opposing party, but that basis for a finding of prejudice

     essentially applies where the amendment is offered shortly before or during trial.”

     Johnson v. Oroweat Foods Co., 785 F.2d 503, 510 (4th Cir. 1986). Discovery in this

     action closed on January 30, 2021, and dispositive motions were due on March 1, 2021.

     See ECF No. 57. Because the Bishop did not affirmatively plead release as a possible

     defense in this action, the parties did not engage in any substantial discovery on the

     issue. As discussed in the court’s order denying the motion to amend, the Bishop

     delayed asserting its affirmative defense of release for over two years. Now, three years

     into the litigation and after discovery has closed, the Bishop attempts to rely on a

     defense that it did not previously assert and that the court prohibited the Bishop from

     retroactively pleading in its answer, as a ground for summary judgment. To permit the

     Bishop to inject this defense at this late date would significantly shift the focus of this

     litigation, afford Templeton no time to prepare to counter this defense, and potentially

     render the time and expense of several years of litigation a wasted effort. Moreover, as

     explained above, the court denied the Bishop leave to amend his answer to assert that

     affirmative defense, and a finding to the contrary would be inconsistent with that

     decision. As such, the court finds that the Bishop waived any reliance on the affirmative

     defense of release and therefore denies summary judgment on this issue.

            B. Duty and Negligence

            As a second ground for its motion, the Bishop argues that it is entitled to

     summary judgment on all Templeton’s negligence causes of action because the Bishop

     did not owe Templeton a duty of care. To establish a cause of action in negligence in



                                                   5
2:18-cv-02003-DCN       Date Filed 09/09/21       Entry Number 101        Page 6 of 25




     South Carolina, the following three essential elements must be proven: (1) a duty of care

     owed by the defendant to the plaintiff; (2) a breach of that duty by a negligent act or

     omission; and (3) damage proximately resulting from the breach of duty. Rickborn v.

     Liberty Life Ins. Co., 468 S.E.2d 292, 298 (S.C. 1996). In any negligence action, the

     threshold issue is whether the defendant owed a duty to the plaintiff. See Daniel v. Days

     Inn of America, Inc., 356 S.E.2d 129, 131 (S.C. Ct. App. 1987). Templeton’s

     negligence/gross negligence causes of action include negligent supervision, breach of

     assumed duty, and maintaining conditions dangerous to children. The court addresses

     all three negligence causes of action and the Bishop’s duty with respect to each below.

                    1. Negligent Supervision

            To begin, the Bishop argues that Templeton’s negligent supervision claim fails

     as a matter of law because Templeton presents no evidence that the Bishop knew or

     should have known that DuMouchel posed a danger to Templeton or other children.2 In

     South Carolina, “[a]n employer owes a duty of care to a third party when the possible

     harm resulting to the third party by the employee could have been reasonably anticipated

     by the employer.” Rickborn, 468 S.E.2d at 299; see Degenhart v. Knights of Columbus,

     420 S.E.2d 496–97 (S.C. 1992) (An employer can be liable for negligent supervision of

     an employee when an “employee intentionally harms another” on the employer’s

     premises and “[the employer] (i) knows or has reason to know that he has the ability to

     control his [employee], and (ii) knows or should know of the necessity and opportunity

     for exercising such control.”). The key question in a negligent supervision claim is



            2
              Templeton only alleges that the Bishop was negligent in its supervision of
     DuMouchel, and not Brown, because “Brown was not a priest of the Diocese of
     Charleston.” Compl. ¶ 18.
                                                  6
2:18-cv-02003-DCN       Date Filed 09/09/21       Entry Number 101         Page 7 of 25




     whether the employer knew or should have known of the danger the employee posed to

     others. Snowden v. United Rentals (N. Am.) Inc., 2015 WL 5554337, at *8, n. 6 (D.S.C.

     Sept. 21, 2015) (noting that the foreseeability requirement applies to pure negligent

     supervision claims). In other words, Templeton’s negligent supervision claim is

     dependent on two basic elements: “knowledge of the employer and foreseeability of

     harm to third parties.” Kase v. Ebert, 707 S.E.2d 456, 459 (S.C. Ct. App. 2011)

     (quoting Doe v. ATC, Inc., 624 S.E.2d 447, 450 (S.C. Ct. App. 2005)). “Although

     foreseeability is usually an issue of fact, the court should dispose of the matter on a

     dispositive motion when no reasonable factfinder could find the risk foreseeable or the

     employer’s conduct to have fallen below the acceptable standard.” Id. (internal

     quotation omitted).

            The evidence that the Bishop knew or should have known of the risk of

     DuMouchel’s sexual misconduct is insufficient to survive summary judgment. While

     Templeton cites evidence suggesting that the Bishop generally knew “there was a nest of

     pedophiles in the diocese,” ECF No. 80 at 7, knowledge of a general concern of

     pedophilia within the church is not the same as knowledge that DuMouchel in particular

     posed a danger to others. To establish negligent supervision, the evidence must show

     that the Bishop had notice of its need to control DuMouchel specifically. See James v.

     Kelly Trucking Co., 661 S.E.2d 329, 330 (S.C. 2008) (“In circumstances where an

     employer knew or should have known that its employment of a specific person created

     an undue risk of harm to the public, a plaintiff may claim that the employer was itself

     negligent in hiring, supervising, or training the employee.” (emphasis added)); Moore by

     Moore v. Berkeley Cnty. Sch. Dist., 486 S.E.2d 9, 13 (S.C. Ct. App. 1997) (“Absent



                                                  7
2:18-cv-02003-DCN        Date Filed 09/09/21       Entry Number 101         Page 8 of 25




     some evidence indicating notice to the District of [the employee’s] inappropriate sexual

     proclivities, there is no basis to conclude the District knew or should have known of the

     necessity for supervising her conduct outside the classroom.”). Therefore, for his

     negligent supervision claim to survive summary judgment, Templeton must put forth

     evidence that the Bishop should have anticipated DuMouchel’s danger based on

     information specific to DuMouchel, such as his own history or behavior indicative of

     sexual misconduct.

            Templeton does not argue that the Bishop had notice that DuMouchel engaged in

     any sexual misconduct prior to Templeton’s abuse.3 Rather, Templeton argues that the

     Bishop should have known that DuMouchel needed more oversight and supervision

     because he “was a troubled priest,” “known to be insubordinate, destructive, and

     neglectful of his pastoral duties.” ECF No. 80 at 19. Templeton cites various page

     numbers in DuMouchel’s personnel file to support this assertion but does not elaborate

     on the actual content in the personnel file. After parsing through the file itself, the court

     does not find it consistent Templeton’s characterization. ECF No. 80-6.



            3
               In his factual overview, Templeton mentions that there were credible
     allegations against DuMouchel for sexual misconduct that occurred prior to Templeton’s
     abuse:
             There were at least three allegations that DuMouchel had improperly
             abused young women at a Charleston Hospital in the 1950s. The
             allegations resulted in findings of probable cause by a General Sessions
             judge and criminal indictments against DuMouchel in 2005, but according
             to news reports, the charges were dropped when the prosecutor determined
             DuMouchel was incompetent to stand trial because of dementia. [] The
             Church settled the claims of those women and in 2011 and the current
             bishop, Robert Guglielmone, placed DuMouchel on a list of priests who
             had “credible” allegations of sexual abuse made against them.
     ECF No. 80 at 5–6. However, Templeton does not argue or provide any evidence that
     the Bishop knew or should have known of these allegations before or during the
     timeframe of Templeton’s alleged abuse, from August 1987 to May 1988.
                                                   8
2:18-cv-02003-DCN       Date Filed 09/09/21       Entry Number 101       Page 9 of 25




            With respect to Templeton’s claim that DuMouchel was “insubordinate,”

     Templeton refers to series of letters from Right Reverend George Lewis Smith

     (“Smith”), an apparent superior of DuMouchel, complaining about his hostile

     relationship with DuMouchel, including DuMouchel’s “disapproval of practically

     everything I do and refus[al] to do many of the things [Smith] assign[ed] to him.” ECF

     No. 80-6 at 12. The letters tend to show that DuMouchel did not get along with or

     follow Smith’s directions, but does not suggest any physical violence or Smith’s fear of

     the same. With respect to Templeton’s characterization of DuMouchel as “destructive,”

     from the pages cited by Templeton, the only evidence to support that assertion is a letter

     to Templeton stating, “His Excellency, Bishop Reh, would like to speak with you

     regarding the destruction of the log cabin at the Horse-creek Valley Welfare Center.”

     ECF No. 80-6 at 16. The letter does not state or imply that DuMouchel destroyed the

     cabin. To support his characterization of DuMouchel as a “troubled priest,” Templeton

     cites a letter from DuMouchel requesting a transfer from his parish in North Augusta,

     which DuMouchel explained was “for my own sanity, spiritual well-being and the

     salvation of my soul.” ECF No. 80-6 at 19.

            None of the evidence Templeton cites evinces that DuMouchel was dangerous or

     had any inappropriate sexual proclivities. Therefore, the evidence does not demonstrate

     that the Bishop knew of or should have known that DuMouchel posed a danger to third

     parties. Evidence that tends to show that DuMouchel was said to be “insubordinate” and

     “neglectful of his pastoral duties” does not equate to evidence that DuMouchel posed a

     danger of any physical harm to others—much less of sexually abusing children.

     Likewise, a reasonable factfinder could not find that DuMouchel was “destructive”



                                                  9
2:18-cv-02003-DCN      Date Filed 09/09/21       Entry Number 101        Page 10 of 25




     based on the evidence cited. A letter to DuMouchel generally discussing the

     “destruction” of a cabin does not reasonably suggest that DuMouchel posed a

     foreseeable risk of physical harm to others, especially when it does not indicate that

     DuMouchel destroyed the cabin. Finally, no reasonable jury could infer that the Bishop

     should have known DuMouchel was a danger to children based on his request to transfer

     for his own “well-being.” A factfinder would have to engage in impermissible

     speculation, building inference upon inference, to conclude that the Bishop knew or

     should have known that DuMouchel was a sexual predator based on the evidence of

     record. As such, the evidence is insufficient to withstand summary judgment.

            Alternatively, Templeton argues that DuMouchel was an agent of the Bishop,

     such that DuMouchel’s knowledge of his own risk of sexual misconduct should be

     imputed to the Bishop. It is true that “the knowledge of an agent acquired within the

     scope of his agency is imputable to the principal.” Gandy v. Orient Ins. Co., 29 S.E.

     655, 655 (S.C. 1898); see Rearden v. State Mut. Life Ins. Co., 60 S.E. 1106, 1106 (S.C.

     1908). Templeton asserts that it is “[i]ndisputabl[e]” that “DuMouchel was an agent of

     the corporation” as priest and parish administrator, ECF No. 80 at 16, and was acting in

     the scope of his agency when he “opened the doors of St. Anthony’s Mission Church []

     to Brown and Templeton,” id. at 2. Even accepting these propositions as true,

     Templeton’s imputed knowledge argument fails for two reasons.

            First, Templeton provides no evidence that DuMouchel’s knowledge of his own

     sexual misconduct, or the risk thereof, was “acquired within the scope of his agency.”

     Gandy, 29 S.E. at 655. To determine whether knowledge was obtained in the scope of

     agency, the proper inquiry is whether the knowledge was obtained “in the course of



                                                 10
2:18-cv-02003-DCN       Date Filed 09/09/21      Entry Number 101        Page 11 of 25




     the agency and by virtue of the authority as agent.” Citizens’ Bank v. Heyward, 133

     S.E. 709, 713 (S.C. 1925) (internal citation omitted). “If the servant is doing some act in

     furtherance of the master’s business, he will be regarded as acting within the scope of

     his employment, although he may exceed his authority.” Jones v. Elbert, 34 S.E. 2d

     796, 798–99 (S.C. 1945). “On the other hand, if the servant acts for some independent

     purpose of his own, wholly disconnected with the furtherance of his master’s business,

     his conduct falls outside the scope of his employment.” Crittenden v. Thompson–

     Walker Co., 341 S.E.2d 385, 387 (S.C. Ct. App. 1986). “If a servant steps aside from

     the master’s business for some purpose wholly disconnected with his employment, the

     relation of master and servant is temporarily suspended; and this is so no matter how

     short the time, and the master is not liable for his acts during such time.” Lane v.

     Modern Music, Inc., 136 S.E.2d 713, 716 (S.C. 1964).

            A reasonable jury could not conclude that DuMouchel learned of his own danger

     of sexual misconduct in the course of and by virtue of his authority as priest and parish

     administrator. Of course, the alleged sexual abuse of Templeton falls outside of the

     scope of DuMouchel’s agency, as it no way furthered the Bishop’s business. Likewise,

     DuMouchel’s “open[ing] of the doors” to the church for the purposes of molesting

     Templeton did not further the Bishop’s business and cannot be said to fall within the

     scope of DuMouchel’s agency. Templeton does not provide any evidence that

     DuMouchel opened the doors to Brown and Templeton in connection with any religious

     service or program sanctioned by the Bishop; rather, the evidence suggests he opened

     the doors for his own rogue use of the Bishop’s premises. And even if DuMouchel did

     open the doors as the Bishop’s agent, as Templeton argues, it cannot reasonably be said



                                                 11
2:18-cv-02003-DCN       Date Filed 09/09/21       Entry Number 101          Page 12 of 25




     that DuMouchel obtained the knowledge of his own alleged inappropriate sexual

     proclivities by opening a door. Therefore, as a matter of law, DuMouchel did not learn

     of Brown’s or of his own danger to Templeton and other children in the scope of his

     agency, meaning that DuMouchel’s knowledge of the danger to Templeton cannot be

     imputed to the Bishop.

             Second, even assuming that DuMouchel obtained the relevant knowledge in the

     course of his agency, knowledge of his or Brown’s risk of pedophilia would not be

     imputed to the Bishop under the adverse interest exception. Under this exception, an

     agent’s knowledge and wrongs are not imputed to the corporation when the agent’s

     actions are entirely adverse to the corporation’s interests. Myatt v. RHBT Fin. Corp.,

     635 S.E.2d 545, 547 (S.C. Ct. App. 2006) (citing Little v. S. Cotton Oil Co., 153 S.E.

     462, 463 (S.C. 1930)). This exception makes good sense. The rule of imputed

     knowledge stems from the presumption that an agent will disclose all information to his

     principal. However, an agent cannot be presumed to have disclosed to his principal a

     matter that is entirely in the agent’s interest and against that of the principal, as doing so

     would expose and defeat the agent’s self-interested efforts. Templeton has presented no

     evidence that the Bishop, as a corporation, derived any benefit whatsoever from

     DuMouchel and Brown’s molestation of Templeton. Indeed, common sense compels

     the opposite conclusion— the priest’s misconduct could realistically only harm the

     Bishop, cause it reputational damage, and expose it to liability. Based on the evidence

     in the record, DuMouchel’s alleged sexually abusive conduct was entirely adverse to the

     Bishop as a matter of law, and as such, DuMouchel’s knowledge of the same cannot be

     imputed to the Bishop.



                                                   12
2:18-cv-02003-DCN         Date Filed 09/09/21    Entry Number 101         Page 13 of 25




            In sum, no genuine issue of material fact exists as to whether the Bishop had

     knowledge—imputed or otherwise—that DuMouchel posed a threat of molesting

     children. The parties have been engaged in discovery for three years, and Templeton

     has failed to produce any evidence demonstrating that the Bishop knew or should have

     known that DuMouchel posed a danger to children. Nor has Templeton shown that the

     Bishop was otherwise negligent in supervising DuMouchel during his employment. A

     claim unsupported by meaningful evidence does not present a genuine issue for a jury to

     resolve and therefore cannot survive a motion for summary judgment. Therefore, the

     court grants summary judgment in favor of the Bishop on Templeton’s negligent

     supervision claim.

                    2. Breach of Assumed Duty

            The Bishop does not directly address Templeton’s “Breach of Assumed Duty”

     cause of action but instead generally argues that South Carolina law does not impose a

     duty on the Bishop in connection with any of Templeton’s negligence claims.

     Therefore, the court also considers whether the Bishop owed Templeton a duty of care

     under Templeton’s “Breach of Assumed Duty” cause of action. Under this cause of

     action, Templeton alleges that:

            The [Bishop] made no effort, or no competent effort, to ascertain how many
            children DuMouchel had molested, and no effort, or no competent effort, to
            locate victims of DuMouchel such as [Templeton]. If the [Bishop] did make
            such an effort, [it] assumed the duty to locate victims of DuMouchel such
            as [Templeton], but performed it in a reckless or grossly negligent manner.

     Compl. ¶ 45. In other words, Templeton alleges that (1) the Bishop had a “duty to

     locate” Templeton as a victim of DuMouchel and breached this duty by not making an

     effort to locate him; or, alternatively, (2) the Bishop voluntarily undertook the task of



                                                  13
2:18-cv-02003-DCN        Date Filed 09/09/21      Entry Number 101        Page 14 of 25




     locating victims of DuMouchel and breached that duty by not exercising care in its

     voluntary attempt to locate Templeton.

               Neither party provides argument regarding a “duty to locate” victims of abuse in

     South Carolina. Instead, the parties frame the argument in terms of a duty to control or

     warn a third party of foreseeable harm. For example, the parties argue extensively about

     whether there was a “special relationship” between the Bishop and DuMouchel, as well

     as between the Bishop and Templeton. The existence of a “special relationship”

     between either the defendant and the injurer or the defendant and the victim provides an

     exception to the general rule that there is no duty to control the conduct of another or to

     warn a potential victim of danger. See Edwards v. Lexington Cty. Sheriff's Dep’t, 688

     S.E.2d 125, 128 (S.C. 2010).

               The law of duty to warn and duty to control the conduct of another is

     inapplicable to Templeton’s allegations that the Bishop had a “duty to locate”

     Templeton as a victim, the crux of Templeton’s “Breach of Assumed Duty” cause of

     action. In defense of his “Breach of Assumed Duty” cause of action, Templeton simply

     reiterates his argument that the Bishop had a duty to protect Templeton from molestation

     by DuMouchel. This argument bears on Templeton’s negligent supervision and

     maintaining conditions dangerous to children claims, not his “Breach of Assumed Duty”

     claim. Templeton fails to provide any argument or legal support for his “Breach of

     Assumed Duty” cause of action and likewise fails to put forth any evidence related to

     the Bishop’s efforts, or lack thereof, to locate victims of DuMouchel. Therefore, the

     court grants the Bishop’s motion for summary judgment with respect to this cause of

     action.



                                                  14
2:18-cv-02003-DCN       Date Filed 09/09/21        Entry Number 101          Page 15 of 25




                     3. Maintaining Conditions Dangerous to Children

             The Bishop next argues that Templeton’s cause of action for “Maintaining

     Conditions Dangerous to Children” has no basis in South Carolina law. Therefore, to

     argue that it owed no duty under this cause of action, the Bishop employs public

     nuisance law. Templeton alleges the Bishop is liable for “Maintaining Conditions

     Dangerous to Children” because it “implicitly represented to the plaintiff and other

     invitees to its premises[] that its facilities and its priests were safe, and that persons

     would be protected from harm when using its facilities and when interacting with its

     personnel.” Compl. ⁋ 34. Templeton further alleges that “the premises of the [Bishop]

     were not safe for children, due to lack of supervision of DuMouchel and due to their

     general awareness that sexual abuse of children had occurred repeatedly . . . .” Compl.

     ⁋ 35.

             To support this cause of action, Templeton argues that “an owner or operator of a

     premises has a duty to guard against the criminal acts of a third party if they know or

     have reason to know that acts are occurring or about to occur on the premises.” ECF

     No. 80 at 14 (citing Shipes v. Piggly Wiggly St. Andrews, Inc., 238 S.E.2d 167, 169

     (S.C. 1977), abrogated by Bass v. Gopal, Inc., 716 S.E.2d 910 (S.C. 2011)). Templeton

     argues that the Bishop had a duty to protect against DuMouchel’s sexual abuse on its

     property because it knew of DuMouchel’s danger to children and “of a systemic

     problem of sexual abuse within the Diocese.” ECF No. 80 at 24. Based on the

     allegations under this cause of action in the complaint and Templeton’s supporting

     arguments, the court finds that Templeton’s “Maintaining Conditions Dangerous to

     Children” cause of action sounds in premises liability.



                                                   15
2:18-cv-02003-DCN       Date Filed 09/09/21      Entry Number 101         Page 16 of 25




            South Carolina courts “have consistently imposed a duty on business owners to

     employ reasonable measures to protect invitees from foreseeable harm.” Bass v. Gopal,

     Inc., 716 S.E.2d 910, 915–16 (S.C. 2011) (citing Allen v. Greenville Hotel Partners,

     Inc., 405 F. Supp. 2d 653, 659 (D.S.C. 2005) (holding that a business owner has a “duty

     to its guests to take reasonable action to protect them against unreasonable risk of

     physical harm”)). When determining whether this duty to protect extends to criminal

     acts of third parties, South Carolina applies a balancing test. Id. at 915. “The balancing

     approach acknowledges that duty is a flexible concept, and seeks to balance the degree

     of foreseeability of harm against the burden of the duty imposed . . . . As such, the more

     foreseeable a crime, the more onerous is a business owner’s burden of providing

     security.” Id. (internal quotations and citations omitted). For a crime to be foreseeable,

     an owner need not have knowledge that a particular individual posed a risk of criminal

     conduct nor that its premises, or a particular individual thereon, would be targeted;

     knowledge of similar instances of criminal activity in the area may suffice. See Lord v.

     D & J Enterprises, Inc., 757 S.E.2d 695, 703 (S.C. 2014) (finding “there was a

     foreseeable risk of a shooting at Cash on the Spot given the rash of armed robberies that

     culminated in the shootings of store clerks and customers at nearby businesses”); Bass,

     716 S.E.2d at 916 (“In this case, the especially high probability of crime at the Super 8

     compared to the national and state averages raised at least a scintilla of evidence that the

     crime against Petitioner was foreseeable.”). At least one South Carolina court has

     permitted a victim of a sexual abuse to bring suit under a premises liability theory. See

     Burns v. South Carolina Comm’n for the Blind, 448 S.E.2d 589 (S.C. Ct. App. 1994).

     Still, a property owner or operator “is generally not charged with the duty of protecting



                                                  16
2:18-cv-02003-DCN       Date Filed 09/09/21      Entry Number 101         Page 17 of 25




     its [invitees] against criminal acts of third parties [on its premises] when it did not know

     or have reason to know that such acts were occurring or about to occur.” Munn v.

     Hardee’s Food Sys., Inc., 266 S.E.2d 414, 414 (S.C. 1980) (citing Shipes, 238 S.E.2d at

     167).

             Templeton testified that he was abused by Brown and DuMouchel on multiple

     occasions from August 1987 to May 1988, each time on property owned and operated

     by the Bishop. See ECF Nos. 80-1; 80-5. The duty the Bishop owed Templeton

     depends on his status or classification upon entering the Bishop’s premises and the

     foreseeability of the harm to him. Templeton argues that he was an invitee; the Bishop

     does not address the issue. As discussed above, the court finds that the Bishop did not

     have knowledge of the risk that DuMouchel himself posed to Templeton as a matter of

     law. However, as also discussed above, Templeton provides evidence that the Bishop

     had knowledge of a more general risk of sexual abuse on its premises. In particular,

     Father Timothy Watters (“Watters”) testified that, around 1986, Bishop Ernest

     Unterkoefler (“Unterkoefler”), who served as the Bishop of Charleston at the time, told

     him that there was a “nest of pedophiles in the diocese” but “Rome” would not allow

     him “to get rid of them.” ECF No. 80-3, Watters Dep. at 60:16–20.

             The Bishop argues that the comment regarding the “nest of pedophiles” is

     inadmissible hearsay. To be entitled to consideration on summary judgment, evidence

     must be admissible. See Fed. R. Civ. P. 56(c); see also Sakaria v. Trans World

     Airlines, 8 F.3d 164, 171 (4th Cir. 1993) (finding that the district court properly did not

     consider inadmissible hearsay in an affidavit filed with motion for summary judgment);

     Mitchell v. Data General Corp., 12 F.3d 1310, 1315–16 (4th Cir. 1993) (“The summary



                                                  17
2:18-cv-02003-DCN       Date Filed 09/09/21      Entry Number 101        Page 18 of 25




     judgment inquiry thus scrutinizes the plaintiff’s case to determine whether the plaintiff

     has proffered sufficient proof in the form of admissible evidence that could carry the

     burden of proof in his claim at trial.”). During the hearing, Templeton averred that the

     statement is admissible as an admission of a party opponent under Federal Rule of

     Evidence 801(d)(2)(D). The Bishop did not address this argument.

            Because the parties did not present arguments for the “Maintaining Conditions

     Danger to Children” cause of action under the applicable premises liability framework,

     the court orders supplemental briefing on the issue. Specifically, the court orders

     supplemental briefing on: (1) Templeton’s status or classification upon entering the

     Bishop’s property; (2) the foreseeability of harm to Templeton based on Unterkoefler’s

     statement that the diocese had a “nest of pedophiles,” ECF No. 80-3 at 60; (3) whether

     Unterkoefler’s “nest of pedophiles” statement is inadmissible hearsay or fits the

     requirements of a hearsay exception; and (4) if the harm to Templeton was foreseeable,

     the measures the Bishop was required to take to protect against that harm. In the

     supplemental briefing, the parties shall be bound by the court’s findings in this order and

     should frame their arguments accordingly. The parties shall file their briefings no later

     than October 1, 2021.

            C. Statute of Limitations and Repressed Memory

            As a third ground for summary judgment, the Bishop argues that Templeton’s

     claims are barred by the statute of limitations. Oddly, neither party cites the applicable

     statute of limitations. The Bishop asserts that the time for Templeton to bring his claims

     lapsed in November 1999, six years after he turned nineteen years old. Id. Templeton,

     on the other hand, does not address the number of years in the limitations period, but



                                                 18
2:18-cv-02003-DCN       Date Filed 09/09/21       Entry Number 101        Page 19 of 25




     simply argues that the statute of limitations was tolled by his repressed memory such

     that it did not begin to run until he first remembered DuMouchel’s abuse in April 2017.

     As noted previously, Templeton filed the instant action in July 2018.

            Without any argument to the contrary, the court finds that Templeton’s claims

     fall under the statute of limitations provided for in S.C. Code Ann. § 15-3-555. This

     section provides that

            An action to recover damages for injury to a person arising out of an act of
            sexual abuse or incest must be commenced within six years after the person
            becomes twenty-one years of age or within three years from the time of
            discovery by the person of the injury and the causal relationship between
            the injury and the sexual abuse or incest, whichever occurs later.

     S.C. Code Ann. § 15-3-555. To the court’s knowledge, this statute, adopted in 2001, is

     the most recent statute of limitations on point for sexual abuse, and ordinarily, a new

     statute of limitations applies retroactively. Doe v. Crooks, 613 S.E.2d 536, 537–38

     (S.C. 2005). Because Templeton filed the instant action over fourteen years after

     reaching the age of maturity and just over one year after his alleged recall of the abuse,

     Templeton’s claims are time-barred unless his repressed memory tolled the statute of

     limitations. The parties, of course, dispute this issue.

            The parties agree that Moriarty v. Garden Sanctuary Church of God is the

     seminal South Carolina case on the issue. 534 S.E.2d 672 (S.C. 2000). In Moriarty, the

     Supreme Court of South Carolina held that a “plaintiff may assert the discovery rule []4




            4
               The court in Moriarty referred to the discovery rule contained in prior version
     of the statute of limitations, § 15-3-535, in this quotation. As previously noted, the
     applicable discovery rule in this case is set forth in § 15-3-555. Nevertheless, both
     discovery rules provide that a plaintiff may bring claims arising from sexual abuse
     within three years of discovery of that claim, such that the court finds Moriarty equally
     applicable to both.
                                                  19
2:18-cv-02003-DCN       Date Filed 09/09/21      Entry Number 101         Page 20 of 25




     in a case involving repressed memories of sexual abuse.” Id. at 679 (footnote added).

     Accordingly, “a repressed memory plaintiff—like plaintiffs seeking to use the discovery

     rule in other cases—must bring her action within the required period after the date a

     reasonable person would have regained sufficient memories to discover her injury.” Id.

     at 677; see Doe v. Bishop of Charleston, 407 S.C. 128 (S.C. 2014) (finding that the

     three-year statute of limitations tolled until date plaintiffs knew or reasonably should

     have known that negligent supervision had occurred). The discovery rule will apply if

     the plaintiff “can prove to the jury that a person of common knowledge and experience

     would not have been put on notice that she had a claim” until the date that the repressed

     memory was allegedly recovered. Id. at 678. Notice is an objective standard, judged by

     whether a reasonable person under the circumstances would have been on notice by a

     certain date. Id. The rule set forth in Moriarty “avoid[s] the harsh and unjust result of

     closing the courtroom doors a plaintiff whose ‘blameless ignorance’ resulted in a failure

     to pursue a cause of action within the limitations period.” Id. at 678–679.

            To apply the discovery rule in a case of repressed memory, the court in Moriarty

     established two requirements. First, a plaintiff must present objectively verifiable

     evidence to corroborate the existence of repressed memory. Id. at 680. Second, a

     plaintiff must use expert testimony to establish both the alleged abuse and the repressed

     memories. Id. The corroborating evidence requirement is intended to balance a

     plaintiff’s interest in pursuing a valid claim and a defendant’s interest in defending a

     stale or false claim. It also accounts for disagreement over the validity of repressed

     memory syndrome within the medical and scientific communities. The expert testimony




                                                  20
2:18-cv-02003-DCN       Date Filed 09/09/21       Entry Number 101       Page 21 of 25




     requirement, on the other hand, is grounded in the idea that repressed memory is a

     matter that lies outside the expertise of a lay person.

            The Bishop initially argued that Templeton could not satisfy the Moriarty

     requirements because repressed memory syndrome “rests on unproved allegations;

     questionable science; and inadmissible testimony by [Templeton’s] own experts.” ECF

     No. 72 at 9. The court resolved the arguments concerning the science of repressed

     memory and admissibility of expert testimony in its order granting in part and denying

     in part the Bishop’s motion to exclude Templeton’s experts, ECF No. 100. In that order,

     the court found that the science of repressed memory is sufficiently accepted by the

     medical profession and Templeton’s expert testimony is admissible, with the exception

     of testimony that his treating therapists, Shelly Ainsworth, MSW (“Ainsworth”) and

     Deborah Kearney, Ph.D. (“Kearney”), diagnosed him with dissociative amnesia.

     Therefore, the court only addresses the Bishop’s remaining argument, that Templeton

     has failed to provide sufficient corroborating evidence or expert testimony to establish

     his abuse or repressed memory.

            Templeton argues that he satisfies both the corroborating evidence requirement

     and the expert testimony requirement, and this court agrees with Templeton that his

     evidence is sufficient at the summary judgment stage under Moriarty. Pursuant to

     Moriarty, corroborating evidence may include

            (1) an admission by the abuser; (2) a criminal conviction; (3) documented
            medical history of childhood sexual abuse; (4) contemporaneous records
            or written statements of the abuser, such as diaries or letters; (5)
            photographs or recordings of the abuse; (6) an objective eyewitness’s
            account; (7) evidence the abuser had sexually abused others; or (8) proof
            of a chain of facts and circumstances having sufficient probative force to
            produce a reasonable and probable conclusion that sexual abuse occurred.



                                                  21
2:18-cv-02003-DCN      Date Filed 09/09/21      Entry Number 101         Page 22 of 25




     Id. The court finds that Templeton has presented sufficient corroborating evidence to

     survive summary judgment with respect to the first requirement under Moriarty.

     Specifically, the following objective evidence has sufficient probative force to support a

     reasonable and probable conclusion that Templeton may have been sexually abused by

     DuMouchel: testimony from Templeton’s therapists regarding their extensive treatment

     of Templeton for symptoms consistent with sexual abuse; Brown’s guilty plea to

     multiple criminal indictments for sexual abuse;5 a news report discussing three young

     women’s allegations of sexual abuse by DuMouchel prior to 1986, ECF No. 80-7; and

     DuMouchel’s assignment to the Bishop’s list of priests that have been “credibly”

     accused of sexual abuse involving a minor, ECF Nos. 80-8, 80-9.

            Templeton likewise satisfies the second requirement under Moriarty—expert

     testimony to prove the abuse and repressed memory. Templeton offers expert testimony

     from Ainsworth and Kearney, two practicing clinical therapists who have treated

     Templeton and agree that repressed memories are a scientifically accepted phenomenon.

     Ainsworth and Kearney’s depositions provide substantial evidence supporting

     Templeton’s claims of both DuMouchel’s abuse and Templeton’s repressed memory.

     Specifically, both therapists testified that Templeton developed post-traumatic stress

     disorder (“PTSD”) and other symptoms indicative of childhood trauma. See, e.g., ECF

     No. 98, Kearney Dep. at 82:7–88:2; ECF No. 33, Ainsworth Dep. at 31:17–23; 42:10–

     45:25. Kearney details Templeton’s symptoms manifesting from his PTSD, including



            5
               Although Brown’s alleged sexual abuse of Templeton is not the basis of this
     action, the complaint alleges that DuMouchel abused Templeton in conjunction with
     Brown after Brown transported Templeton to South Carolina. Therefore, credible
     allegations against Brown also constitute objective verification of Templeton’s
     allegations of sexual abuse by DuMouchel.
                                                 22
2:18-cv-02003-DCN      Date Filed 09/09/21       Entry Number 101        Page 23 of 25




     nightmares, psychological “reactivity to triggers,” “very strong psychological or

     physiological response” to intrusive thoughts and images, “persistent cognitive belief

     changes,” “mood” issues, and “detachment.” Kearney Dep. at 61–62. Kearney further

     explains how repressed memory “is common with PTSD” and that she observed

     Templeton’s recurring inability to recall important information. Id. at 66:22–23; 87:22–

     88:2. She discusses Templeton’s bodily memory manifesting as physical symptoms

     paralleling the sexual abuse he experienced. Id. at 64:16–24. And she testified that she

     observed “congruence of emotion” and “continuity of story” in connection with

     Templeton’s allegations of sexual abuse and repressed memory. Id. at 40:2–13. For

     example, Kearney reports that Templeton’s exclamation of “Father Ray, Father Ray”

     when he came upon St. Anthony’s Church in 2017 is an emotional outburst a therapist

     would expect from a person “coming into awareness” of past abuse. Id. at 78:6–79:7.

            Likewise, Ainsworth details Templeton’s emotional damage, such as shame,

     fear, self-esteem issues, and depression; physical damage, including ulcerative colitis

     and rectal issues; and spiritual damage as all consistent with his allegations of childhood

     sexual abuse. Ainsworth Dep. at 42:10–44:4; 55:11–14; 118:7–119:1. She further

     explains how the “most common” defense mechanism when dealing with trauma is

     dissociation, and that Templeton continued to experience fractioned memory and

     significant memory impairment during treatment. Id. at 18:3–5; 43:8; 44:20. She bases

     her opinions on her experiences working with “hundreds and hundreds of trauma

     survivors.” Id. at 55:11–14. Notably, Ainsworth testified that during the time she

     treated Templeton in 2014 and 2015, Templeton discussed Brown’s abuse in detail but

     never mentioned DuMouchel’s abuse. Id. at 70:12–15. Kearney testified that by the



                                                 23
2:18-cv-02003-DCN       Date Filed 09/09/21      Entry Number 101         Page 24 of 25




     time Templeton was referred to her at the end of 2017, Templeton recalled DuMouchel’s

     abuse. Kearney Dep. at 87:22–23. Therefore, Templeton’s reports of repressed memory

     of DuMouchel’s abuse until April 2017 are consistent with his medical record. Based

     on Ainsworth and Kearney’s depositions, Templeton has provided sufficient expert

     testimony on his abuse and repressed memory to withstand summary judgment.

            Overall, Templeton has presented sufficient evidence to create a genuine issue of

     material fact on the issue of repressed memory. The credibility of Templeton’s

     repressed memory claim, and by extension, whether it tolls the statute of limitations, is

     therefore an issue for a jury to decide. The court cannot find at this juncture that

     Templeton’s claims are barred by the statute of limitations as a matter of law.

                                       IV. CONCLUSION

            For the foregoing reasons, the court GRANTS the motion for summary

     judgment with respect to Templeton’s negligent supervision and breach of assumed duty

     causes of action and HOLDS IN ABEYANCE the Bishop’s request for summary

     judgment with respect to Templeton’s cause of action for “Maintaining Conditions

     Dangerous to Children.” Further, the court ORDERS the parties to submit

     supplemental briefing by October 1, 2021 in accordance with this order.




                                                  24
2:18-cv-02003-DCN    Date Filed 09/09/21   Entry Number 101   Page 25 of 25




           AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

     September 9, 2021
     Charleston, South Carolina




                                           25
